Exhibit 10.9

SUMMARY OF SALARIES FOR

NAMED EXECUTIVE OFFICERS

(as of December 31, 2014)

The following summarizes, as of December 31, 2014 except with respect to
Mr. Burris, the salaries of the Company’s Chief Executive Officer and the other
officers who will be named in the Summary Compensation Table in the proxy
statement for the Company’s 2015 Annual Meeting of Stockholders (the “Named
Executive Officers”).

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board reviews and determines the
salaries that are paid to the Company’s executive officers, including the Named
Executive Officers.

 

Named Executive Officer

   Salary  

James P. Mackin

   $ 600,000   

President and Chief Executive Officer

  

Steven G. Anderson

   $ 683,000   

Executive Chairman

  

D. Ashley Lee

   $ 376,000   

Executive Vice President, Chief Operating Officer, and Chief Financial Officer

  

David M. Fronk

   $ 283,000   

Vice President, Regulatory Affairs and Quality Assurance

  

Scott B. Capps

   $ 283,000   

Vice President, Clinical Research

  

Bruce G. Anderson

   $ 273,000   

Vice President, U.S. Sales and Global Marketing

  

Jeffrey W. Burris*

   $ 302,000   

Vice President and General Counsel

  

 

* Mr. Burris retired from the Company, effective August 18, 2014. The amount
noted reflects his annual base salary in effect as of that date.